Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Dustin Judd Lamb, Appellant                            Appeal from the 6th District Court of Lamar
                                                        County, Texas (Tr. Ct. No. 28012). Opinion
 No. 06-19-00203-CR          v.                         delivered by Justice Burgess, Chief Justice
                                                        Morriss and Justice Stevens participating.
 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and remand the cause for a new
trial in accordance with this opinion.
       We further order that the appellee, the State of Texas, pay all costs of this appeal.


                                                       RENDERED APRIL 17, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk